DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to the claim’s amendment dated 8/24/2022.

Response to Arguments
3.	Applicant’s arguments filed on 8/24/2022, with respect to claim 1 have been fully considered and are persuasive.  Claim 1 has been amended to incorporate the previously indicated allowable subject matter of claim 9.  Therefore, the rejections of claim 1 and all the dependent claims are hereby withdrawn. 
Allowable Subject Matter
4.	Claims 1, 4, 5 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:


Regarding claim 1, the prior arts of record fail to teach, disclose or fairly suggest a display panel, in combination of all the elements recited in claim 1, wherein a second engaging slot is disposed on the first middle frame portion, a second engaging portion is disposed on the first bottom plate connecting portion, and the second engaging slot and the second engaging portion are disposed in a one-to-one correspondence manner and engaged with each other; and a third engaging slot is disposed on the second middle frame portion, a third engaging portion is disposed on the second bottom plate connecting portion, the third engaging slot6Appl. No. 16/962,588 Attorney Docket No. 38187UResponse To Non-Final Office Action Mailed On December 22, 2021and the third engaging portion are disposed in a one-to-one correspondence manner and engaged with each other.

				Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841